Citation Nr: 0105548	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-23 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased disability evaluation for a 
lumbar strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had periods of active duty training and inactive 
duty training between February 1974 and December 1979.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Fargo, North Dakota 
(RO) which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's lumbar strain is not severe with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

3.  The veteran's lumbar strain is not productive of severe 
limitation of motion of the lumbar spine or severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for a lumbar strain have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46,  4.71, Diagnostic Code 5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his back disability does not 
accurately reflect the severity of that disability. 
Specifically, the veteran asserts that his disability should 
be evaluated as 40 or 50 percent disabling because he has 
constant back pain, muscle spasms, and pain into his right 
leg, with little relief.  He also indicates that he has 
marked limitation with forward bending due to pain.  

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable distribution of 
the issue on appeal.  The veteran's service medical records 
have been obtained, all available VA and private medical 
records have been obtained, and the veteran has been afforded 
VA examinations.  As such, the Board finds that this case is 
ready for appellate review. 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, a May 1980 rating decision granted the veteran 
service connection for lumbar strain and assigned a 10 
percent disability evaluation.  The 10 percent disability 
evaluation remained in effect until it was increased during 
the course of this appeal.

The evidence of record consists of VA examination reports, VA 
medical records, and a private medical record.  VA 
examinations were performed in August 1999 and January 2000.  
VA medical records from January 1999 to October 1999 and 
December 1998 through March 1999 have been associated with 
the claims file.  A private medical record dated November 
1998 is also of record.  

The November 1998 private medical record consists of a MRI of 
the lumbosacral spine.  The report showed that the veteran 
has disc desiccation and end-plate degenerative changes, 
diffuse disc bulge without evidence of nerve root 
impingement, and broad diffuse disc bulge with right lateral 
disc protrusion. 

VA medical records dated December 1998 through March 1999 
report that the veteran complained of chronic low back pain.  
In particular, in January 1999 the veteran was diagnosed with 
low back pain, specifically pain with forward bending to 
about 40 degrees.  The January 1999 record also shows an area 
of anesthesia on the right lateral side and slightly 
diminished ankle jerk on the right side.  

The August 1999 VA examination report shows that the veteran 
complained of daily low back pain aggravated by prolonged 
standing or sitting, pain when bending, and that the pain 
radiates into his right leg more than his left leg.  The 
veteran also reported constant decreased sensation in his 
right thigh.  Physical examination showed muscular atrophy of 
the lumbar spine, with no gross palpable edema, deformity, or 
tenderness, as well as decreased bilateral ankle and knee 
jerk.  The veteran had flexion to 90 degrees, with normal 
being 95 degrees; extension to 17 degrees, with normal being 
35 degrees; lateral flexion 20 degrees to the left and 15 
degrees to the right, with normal being 40 degrees; and 
rotation to 25 degrees left and 25 degrees right, with normal 
being 35 degrees.  The examiner noted that there was evidence 
of pain upon range of motion, as demonstrated by groaning and 
facial grimacing, but there was no evidence of excessive 
fatigability or un-coordination.  X-rays showed minimal 
degenerative changes of the marginal spur formation L3 and 
the diagnosis was low back pain.  

VA medical records dated October 1999 stated that the veteran 
complained of back pain with occasional right leg pain and 
numbness of the right anterior thigh.  A x-ray revealed that 
the veteran suffered from mild degenerative changes to the 
lumbosacral spine.  There was no evidence of 
spondylolisthesis or instability.  

At the January 2000 VA examination, the veteran again 
complained of low back pain, as well as weakness, 
fatigability, stiffness, and muscle spasms, and pain that 
radiates into his right leg, with numbness.  Physical 
examination showed that the veteran suffered from possible 
fixation of the lumbosacral spine, decreased mobility with 
movement, and decreased knee and ankle jerk.  There was also 
evidence of a tender right sacroiliac joint, muscle spasms 
with exercise, and decreased sensation of his anterior right 
thigh.  The veteran had flexion to 75 degrees, with normal 
being 95 degrees; extension to 28 degrees, with normal being 
35 degrees; lateral flexion of 35 degrees to the left and 30 
degrees to the right, with normal being 40 degrees; and 
rotation to 30 degrees left and to 35 degrees right, with 
normal being 35 degrees.  The examiner noted that there was 
evidence of pain and spasm with movement on range of motion, 
but that there was no evidence of un-coordination or spinal 
tenderness.  The diagnosis was chronic low back pain.

The veteran's lumbar strain is rated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 20 
percent disability evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, and unilateral loss of lateral spine 
motion in standing position.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  For the next higher 40 percent 
disability evaluation there must be severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id. 

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 20 percent disability evaluation and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has severe lumbosacral strain with listing of the 
whole spine, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, severe narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion to warrant a 40 percent disability evaluation under 
Diagnostic Code 5295.  Rather, the veteran has lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  See 
Diagnostic Code 5295.  The veteran's range of motion is no 
more than moderately limited.  The veteran had flexion of 75 
degrees, extension to 28 degrees, lateral flexion of 35 
degrees left and 30 degrees right, and rotation to 30 degrees 
left and to 35 degrees right.  Moreover, the veteran has 
decreased, but otherwise normal, mobility.  Therefore, the 
veteran's symptomatology most closely fits within the 
criteria for the currently assigned 20 percent evaluation. 

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5292 
and 5293.  With regard to the criteria for limitation of 
motion of the lumbar spine under Diagnostic Code 5292, there 
is some evidence of record to suggest that the veteran has 
moderate limitation of motion.  The veteran's January 2000 VA 
examination showed that the veteran had flexion to 75 
degrees, extension to 28 degrees, lateral flexion of 35 
degrees to the left and 30 degrees to the right, and rotation 
to 30 degrees left and to 35 degrees right.  These findings 
do not warrant a 40 percent disability evaluation under 
Diagnostic Code 5292 for severe limitation of motion of the 
spine.  

Furthermore, under Diagnostic Code 5293, a 40 percent 
disability evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks, with intermittent 
relief and a 60 percent disability evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
The evidence establishes that the veteran has been diagnosed 
with low back pain and has presented with complaints of back 
pain, numbness of the right thigh, and muscle spasms.  
However, there is no objective evidence to show that the 
veteran has significant disc disease or neurological deficits 
which can be characterized as severe.  As such, the Board 
does not believe that an evaluation in excess of 20 percent 
under Diagnostic Code 5293 is warranted.  

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 20 percent for a lumbar 
strain, the Board has also considered whether the veteran is 
entitled to a higher disability evaluation on the basis of 
functional loss due to pain pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran's lumbar strain is 
symptomatic, and he reports experiencing muscle spasms, 
numbness in his right thigh, and low back pain.  
Additionally, the veteran's back was symptomatic at the time 
of the VA examinations, but the veteran retained significant 
function.  Therefore, there is no objective, clinical 
indication that his symptoms result in any additional 
functional limitation to a degree that would support a rating 
in excess of the current 20 percent disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his lumbar strain, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
from the record that the veteran holds down two jobs, and has 
only missed approximately 14 days from work within a 12 month 
period due to his back disability.  As such, there is no 
evidence of marked interference with the veteran's 
employment.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  


ORDER

An evaluation in excess of 20 percent for a lumbar strain is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


 

